     Case 2:21-cv-01692-GMN-EJY Document 3 Filed 09/16/21 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4    MARY C. HABIB,                                          Case No. 2:21-cv-01692-GMN-EJY
 5                   Plaintiff,
                                                                            ORDER
 6           v.
 7    UNITED STATES OF AMERICA ex rel,
      UNITED STATES COUNTY CONGRESS
 8    OVERSIGHT COMMITTEE (NGO),
      MICHAEL ANTHONY ZARZANO,
 9    FLORIDA COUNTY CONGRESS
      OVERSIGHT COMMITTEE (NGO),
10    UNITED STATES OF AMERICA,
11                   Defendants.
12

13           Plaintiff, proceeding pro se, filed what appears to be a proposed complaint with the Clerk of
14   Court in an attempt to commence a civil action in this Court. ECF No. 1. However, Plaintiff neither
15   paid the $402 filing fee for this matter nor filed an application to proceed in forma pauperis, which
16   she must do pursuant to 28 U.S.C. § 1915(a)(1) and the U.S. District Court for the District of Nevada
17   Local Rule LSR 1-1 if she wishes to proceed without paying the mandatory filing fee. Local Rule
18   LSR 1-1 states: “Any person who is unable to prepay the fees in a civil case may apply to the court
19   for leave to proceed in forma pauperis. The application must be made on the form provided by the
20   court and must include a financial affidavit disclosing the applicant’s income, assets, expenses, and
21   liabilities.”
22           Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall send Plaintiff the
23   approved form application to proceed in forma pauperis by a non-prisoner, as well as the document
24   entitled information and instructions for filing an in forma pauperis application.
25           IT IS FURTHER ORDERED that on or before November 1, 2021, Plaintiff shall either: (1)
26   file a fully complete application to proceed in forma pauperis, on the correct form, in compliance
27   with 28 U.S.C. § 1915(a) and LSR 1-1; or (2) pay the full $402 fee for filing a civil action (which
28   includes the $350 filing fee and the $52 administrative fee).
                                                      1
     Case 2:21-cv-01692-GMN-EJY Document 3 Filed 09/16/21 Page 2 of 2




 1          IT IS FURTHER ORDERED that failure to comply with this Order may result in a

 2   recommendation to dismiss this action without prejudice.

 3          IT IS FURTHER ORDERED that the Clerk of Court shall retain, but not file Plaintiff’s

 4   proposed complaint. ECF No. 1.

 5

 6          Dated this 16th day of September, 2021.

 7

 8

 9
                                                ELAYNA J. YOUCHAH
10                                              UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      2
